Exhibit 10.2
 
DECISIONPOINT SYSTEMS, INC.
 


 
WARRANT TO PURCHASE COMMON STOCK
 
VOID AFTER 5:00 P.M., EASTERN TIME,
 
ON THE EXPIRATION DATE
 
THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT
COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR WITHOUT DELIVERING AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
FOR VALUE RECEIVED, DecisionPoint Systems, Inc., a Delaware corporation (the
“Company”), hereby agrees to sell upon the terms and on the conditions
hereinafter set forth, at any time commencing on the date hereof but no later
than 5:00 p.m., Eastern Time, on December 20, 2017 (the “Expiration Date”), to
Taglich Brothers, Inc., or his, her or its registered assigns (the “Holder”),
under the terms as hereinafter set forth, Six Hundred Thirty Three Thousand Six
Hundred (633,600) fully paid and non-assessable shares of the Company’s Common
Stock, par value $0.001 per share (the “Common Stock”), at a purchase price per
share of $1.10 (the “Warrant Price”), pursuant to the terms and conditions set
forth in this warrant (this “Warrant”).  The number of shares of Common Stock
issued upon exercise of this Warrant (“Warrant Shares”) and the Warrant Price
are subject to adjustment in certain events as hereinafter set forth.
 
This Warrant is issued to the Placement Agent under the Company’s Private
Placement Memorandum dated November 30, 2012, as the same may be amended from
time to time.
 
1. Exercise of Warrant.
 
(a) The Holder may exercise this Warrant according to the terms and conditions
set forth herein by delivering to the Company (whether via facsimile or
otherwise) at any time prior to the Expiration Date (such date of exercise, the
“Exercise Date”) (i) the Exercise Notice attached hereto as Exhibit A (the
“Exercise Notice”) (having then been duly executed by the Holder), and (ii)
unless the Warrant is being exercised pursuant to a Cashless Exercise (as
defined below), cash, a certified check, a bank draft or wire transfer in
payment of the purchase price, in lawful money of the United States of America,
for the number of Warrant Shares specified in the Exercise Form. The Holder
shall not be required to deliver the original of this Warrant in order to effect
an exercise hereunder. Execution and delivery of an Exercise Form with respect
to less than all of the Warrant Shares shall have the same effect as
cancellation of the original of this Warrant and issuance of a new Warrant
evidencing the right to purchase the remaining number of Warrant Shares.
Execution and delivery of an Exercise Form for all of the then-remaining Warrant
Shares shall have the same effect as cancellation of the original of this
Warrant after delivery of the Warrant Shares in accordance with the terms
hereof.
 
(b) On or before the third (3rd) Trading Day (as defined below) following the
later of (i) the date on which the Company has received an Exercise Notice or
(ii) the date on which the Company receives payment of the Warrant Price (which
shall not apply for cashless exercises), the Company shall transmit an
acknowledgment of confirmation of receipt of such Exercise Notice to the Holder
and the Company’s transfer agent (the “Transfer Agent”). On or before the fifth
(5th) Trading Day following the later of (i) the date on which the Company has
received such Exercise Notice or (ii) the date on which the Company receives the
Warrant Price (such later date, the “Delivery Date”), the Company shall (X)
provided that the Transfer Agent is participating in The Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program, upon the request of
the Holder, credit such aggregate number of shares of Common Stock to which the
Holder is entitled pursuant to such exercise to the Holder’s or its designee’s
balance account with DTC through its Deposit/ Withdrawal at Custodian system, or
(Y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the Holder or, at the Holder’s
instruction pursuant to the Exercise Notice, the Holder’s agent or designee, in
each case, sent by reputable overnight courier to the address as specified in
the applicable Exercise Notice, a certificate, registered in the Company’s share
register in the name of the Holder or its designee (as indicated in the
applicable Exercise Notice), for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise. Upon the later of (i) the date
on which the Company has received the Exercise Notice or (ii) the date on which
the Company receives the Warrant Price, the Holder shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
such Warrant Shares are credited to the Holder’s DTC account or the date of
delivery of the certificates evidencing such Warrant Shares (as the case may
be).  Notwithstanding the foregoing, if a Holder has not received certificates
for all Warrant Shares prior to the third (3rd) business day after the Delivery
Date with respect to an exercise of any portion of this Warrant for any reason,
then Holder shall have the right, but not the obligation, at any time thereafter
until receipt of all the Warrant Shares relating to the Exercise Notice, to
rescind the Exercise Notice by providing notice to the Company (the “Rescission
Notice”).  Upon delivery of a Rescission Notice to the Company, the Holder shall
regain the rights of a Holder of this Warrant with respect to such unexercised
portions of this Warrant and the Company shall, as soon as practicable, return
such unexercised Warrant to the Holder or, if the Warrant has not been
surrendered, adjust its records to reflect that such portion of this Warrant has
not been exercised.  This Warrant may be exercised in whole or in part so long
as any exercise in part hereof would not involve the issuance of fractional
Warrant Shares.  If exercised in part, at the request of the Holder and upon
delivery of the original Warrant, the Company shall deliver to the Holder a new
Warrant, identical in form to this Warrant, in the name of the Holder,
evidencing the right to purchase the number of Warrant Shares as to which this
Warrant has not been exercised, which new Warrant shall be signed by the
President or Chief Executive Officer of the Company.  The term Warrant as used
herein shall include any subsequent Warrant issued as provided herein.  “Trading
Day” means a day on which the Over-the-Counter Bulletin Board, the OTCQB or any
other trading market or exchange on which the Common Stock may then trade is
open for business.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
(c) In addition to the rights set forth in Section 1(b), if the Company fails to
deliver to the Holder a certificate or certificates representing the Warrant
Shares pursuant to an exercise by the close of business on the third Trading Day
after the date of exercise, and if after such third Trading Day the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Warrant Shares which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Company shall (i) pay in cash to the Holder the amount by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (A) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (ii) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder. For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted exercise of Warrant Shares with an aggregate sale price giving rise
to such purchase obligation of $10,000, under clause (i) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Company’s obligations under this Section 1(c) will be subject to the Holder
providing the Company written notice indicating the amounts payable to the
Holder in respect of the Buy-In, together with applicable confirmations and
other evidence reasonably requested by the Company. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing Warrant Shares upon exercise of this Warrant as
required pursuant to the terms hereof.
 
(d) Notwithstanding any provisions herein to the contrary, in lieu of exercising
this Warrant by cash payment in the manner set forth in Section 1(a), the Holder
may, in its sole discretion, elect to exercise this Warrant, or a portion
hereof, and to pay for the Warrant Stock by way of cashless exercise (a
“Cashless Exercise”). If the Holder wishes to effect a cashless exercise, the
Holder shall deliver the Exercise Notice duly executed by such Holder or by such
Holder’s duly authorized attorney, at the principal office of the Company, or at
such other office or agency as the Company may designate in writing prior to the
date of such exercise, in which event the Company shall issue to the Registered
Holder the number of Warrant Shares computed according to the following
equation:
 
[Missing Graphic Reference]
 
; where
 
X = the number of Warrant Shares to be issued to the Registered Holder.
 
Y = the Warrant Shares purchasable under this Warrant or, if only a portion of
the Warrant is being exercised, the portion of the Warrant Shares being
exercised.
 
A = the Fair Market Value (defined below) of one share of Common Stock on the
Exercise Date.
 
B = the Warrant Price (as adjusted pursuant to the provisions of this Warrant).
 
For purposes of this Section 1(d), the “Fair Market Value” of one share of
Common Stock on the Exercise Date shall have one of the following meanings:
 
(1)           if the Common Stock is traded on a national securities exchange
registered with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended, the Fair Market Value shall be
deemed to be the average of the Closing Prices over a five trading day period
ending on the Exercise Date.  For the purposes of this Warrant, “Closing Price”
means the closing sale price of one share of Common Stock, as reported by
Bloomberg; or
 
(2)           if the Common Stock is not traded on a national securities
exchange, the Fair Market Value shall be deemed to be the average of the closing
bid prices price over the ten (10) Trading Day period ending on the Exercise
Date; or
 
(3)           if neither (1) nor (2) is applicable, the Fair Market Value shall
be at the commercially reasonable price per share which the Company could obtain
on the Exercise Date from a willing buyer (not a current employee or director)
for shares of Common Stock sold by the Company, from authorized but unissued
shares, as determined in good faith by the Company’s Board of Directors.
 
For illustration purposes only, if this Warrant entitles the Holder the right to
purchase 100,000 Warrant Shares and the Holder were to exercise this Warrant for
50,000 Warrant Shares at a time when the Warrant Price per share was $1.00 and
the Fair Market Value of each share of Common Stock was $2.00 on the Exercise
Date, as applicable, the cashless exercise calculation would be as follows:
 
X = 50,000 ($2.00-$1.00)
2.00
 
X = 25,000
 
Therefore, the number of Warrant Shares to be issued to the Holder after giving
effect to the cashless exercise would be 25,000 Warrant Shares and the Company
would issue the Holder a new Warrant to purchase 50,000 Warrant Shares,
reflecting the portion of this Warrant not exercised by the Holder.  For
purposes of Rule 144 promulgated under the Securities Act of 1933, as amended
(the “Securities Act”), it is intended, understood and acknowledged that the
Warrant Shares issued in the cashless exercise transaction described pursuant to
Section 1(d) shall be deemed to have been acquired by the Holder, and the
holding period for the shares of Warrant Shares shall be deemed to have
commenced, on the date of the Holder’s acquisition of the Warrant.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(e) In lieu of issuance of a fractional share upon any exercise hereunder, the
Company will issue an additional whole share in lieu of that fractional share.
 
(f) Except as provided in Section 4 hereof, the Company shall pay any and all
documentary stamp or similar issue or transfer taxes payable in respect of the
issue or delivery of Warrant Shares on exercise of this Warrant.
 
(g) The Company will not close its stockholder books or records in any manner
which prevents the timely exercise of this Warrant, pursuant to the terms
hereof.
 
2. Disposition of Warrant Shares and Warrant.
 
(a) The Holder hereby acknowledges that: (i) this Warrant and any Warrant Shares
purchased pursuant hereto have not been registered (A) under the Securities Act
of 1933 (the “Act”) on the ground that the issuance of this Warrant is exempt
from registration under Section 4(2) of the Act as not involving any public
offering, or (B) under any applicable state securities law because the issuance
of this Warrant does not involve any public offering; and (ii) that the
Company’s reliance on the registration exemption under Section 4(2) of the Act
and under applicable state securities laws is predicated in part on the
representations hereby made to the Company by the Holder.  The Holder represents
and warrants that he, she or it is acquiring this Warrant and will acquire
Warrant Shares for investment for his, her or its own account, with no present
intention of dividing his, her or its participation with others or reselling or
otherwise distributing this Warrant or Warrant Shares.
 
(b) The Holder hereby agrees that he, she or it will not sell, transfer, pledge
or otherwise dispose of (collectively, “Transfer”) all or any part of this
Warrant and/or Warrant Shares unless and until he, she or it shall have first
obtained an opinion, reasonably satisfactory to counsel for the Company, of
counsel (competent in securities matters, selected by the Holder and reasonably
satisfactory to the Company) to the effect that the proposed Transfer may be
made without registration under the Act and without registration or
qualification under any state law.
 
(c) If, at the time of issuance of Warrant Shares, no registration statement is
in effect with respect to such shares under applicable provisions of the Act and
the Warrant Shares may not be sold pursuant to Rule 144 of the Act, the Company
may, at its election, require that any stock certificate evidencing Warrant
Shares shall bear legends reading substantially as follows:
 
 “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) OR AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT.”
 
In addition, so long as the foregoing legend may remain on any stock certificate
evidencing Warrant Shares, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.
 
3. Reservation of Shares
 
The Company hereby agrees that at all times there shall be reserved for issuance
upon the exercise of this Warrant such number of shares of the Common Stock as
shall be required for issuance upon exercise of this Warrant.  The Company
further agrees that all Warrant Shares will be duly authorized and will, upon
issuance and payment of the Warrant Price therefor, be validly issued, fully
paid and non-assessable, free from all taxes, liens, charges and encumbrances
with respect to the issuance thereof, other than taxes, if any, in respect of
any transfer occurring contemporaneously with such issuance and other than
transfer restrictions imposed by federal and state securities laws.
 
Except and to the extent as waived or consented to in writing by the Holder, the
Company shall not by any action, including, without limitation, amending its
certificate or articles of incorporation or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such actions as
may be necessary or appropriate to protect the rights of Holder as set forth in
this Warrant.  Without limiting the generality of the foregoing, the Company
will (a) not increase the par value of any Warrant Shares above the amount
payable therefor upon such exercise immediately prior to such increase in par
value, (b) take all such action as may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of this Warrant, and (c) use commercially reasonable
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be necessary to enable
the Company to perform its obligations under this Warrant.
 
Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Warrant Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.
 
4. Exchange, Transfer or Assignment of Warrant
 
Subject to Section 2, this Warrant is exchangeable, without expense, at the
option of the Holder, upon presentation and surrender hereof to the Company or
at the office of its stock transfer agent, if any, for other Warrants of the
Company (“Warrants”) of different denominations, entitling the Holder or Holders
thereof to purchase in the aggregate the same number of Warrant Shares
purchasable hereunder.  Subject to Section 2, upon surrender of this Warrant to
the Company or at the office of its stock transfer agent, if any, with the
Assignment Form attached hereto as Exhibit B (the “Assignment Form”) duly
executed and funds sufficient to pay any transfer tax, the Company shall,
without charge, execute and deliver a new Warrant in the name of the assignee
named in the Assignment Form and this Warrant shall promptly be
canceled.  Subject to Section 2, this Warrant may be divided or combined with
other Warrants that carry the same rights upon presentation hereof at the office
of the Company or at the office of its stock transfer agent, if any, together
with a written notice specifying the names and denominations in which new
Warrants are to be issued and signed by the Holder hereof.
 
 
 
3

--------------------------------------------------------------------------------

 
 
5. Capital Adjustments
 
This Warrant is subject to the following further provisions:
 
(a) Recapitalization, Reclassification and Succession.  If any recapitalization
of the Company or reclassification of its Common Stock or any merger or
consolidation of the Company into or with a corporation or other business
entity, or the sale or transfer of all or substantially all of the Company’s
assets or of any successor corporation’s assets to any other corporation or
business entity (any such corporation or other business entity being included
within the meaning of the term “successor corporation”) shall be effected, at
any time while this Warrant remains outstanding and unexpired, then, as a
condition of such recapitalization, reclassification, merger, consolidation,
sale or transfer, lawful and adequate provision shall be made whereby the Holder
of this Warrant thereafter shall have the right to receive upon the exercise
hereof as provided in Section 1 and in lieu of the Warrant Shares immediately
theretofore issuable upon the exercise of this Warrant, such shares of capital
stock, securities or other property as may be issued or payable with respect to
or in exchange for the number of outstanding shares of Common Stock equal to the
number of Warrant Shares immediately theretofore issuable upon the exercise of
this Warrant had such recapitalization, reclassification, merger, consolidation,
sale or transfer not taken place, and in each such case, the terms of this
Warrant shall be applicable to the shares of stock or other securities or
property receivable upon the exercise of this Warrant after such consummation.
 
(b) Subdivision or Combination of Shares.  If the Company at any time while this
Warrant remains outstanding and unexpired shall subdivide or combine its Common
Stock, the number of Warrant Shares purchasable upon exercise of this Warrant
shall be proportionately adjusted.
 
(c) Stock Dividends and Distributions.  If the Company at any time while this
Warrant is outstanding and unexpired shall issue or pay the holders of its
Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then the number of Warrant Shares purchasable
upon exercise of this Warrant shall be adjusted to the number of shares of
Common Stock that Holder would have owned immediately following such action had
this Warrant been exercised immediately prior thereto.
 
(d) Price Adjustments.  Whenever the number of Warrant Shares purchasable upon
exercise of this Warrant is adjusted pursuant to Sections 5(a), 5(b) or 5(c),
the then applicable Warrant Price shall be proportionately adjusted.
 
(e) Certain Shares Excluded.  The number of shares of Common Stock outstanding
at any given time for purposes of the adjustments set forth in this Section 5
shall exclude any shares then directly or indirectly held in the treasury of the
Company.
 
(f) Deferral and Cumulation of De Minimis Adjustments.  The Company shall not be
required to make any adjustment pursuant to this Section 5 if the amount of such
adjustment would be less than one percent (1%) of the Warrant Price in effect
immediately before the event that would otherwise have given rise to such
adjustment.  In such case, however, any adjustment that would otherwise have
been required to be made shall be made at the time of and together with the next
subsequent adjustment which, together with any adjustment or adjustments so
carried forward, shall amount to not less than one percent (1%) of the Warrant
Price in effect immediately before the event giving rise to such next subsequent
adjustment.  All calculations under this Section 5 shall be made to the nearest
cent or to the nearest one-hundredth of a share, as the case may be, but in no
event shall the Company be obligated to issue fractional Warrant Shares or
fractional portions of any securities upon the exercise of the Warrant.
 
(g) Duration of Adjustment.  Following each computation or readjustment as
provided in this Section 5, the new adjusted Warrant Price and number of Warrant
Shares purchasable upon exercise of this Warrant shall remain in effect until a
further computation or readjustment thereof is required.
 
6. Notice to Holders.
 
(a) Notice of Record Date.  In case:
 
(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend (other than a cash
dividend payable out of earned surplus of the Company) or other distribution, or
any right to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right;
 
(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation with or merger of the Company
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation; or
 
(iii) of any voluntary dissolution, liquidation or winding-up of the Company;
 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up.  Such notice shall
be mailed at least ten (10) calendar days prior to the record date therein
specified, or if no record date shall have been specified therein, at least ten
(10) days prior to such specified date.
 
(b) Certificate of Adjustment. Whenever any adjustment shall be made pursuant to
Section 5 hereof, the Company shall promptly provide the Holder with prompt
written notice, signed and certified by its Chairman, Chief Executive Officer,
President or a Vice President, setting forth in reasonable detail the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated and the Warrant Price and number of Warrant Shares
purchasable upon exercise of this Warrant after giving effect to such
adjustment.
 
 
 
4

--------------------------------------------------------------------------------

 
 
7. Loss, Theft, Destruction or Mutilation
 
Upon receipt by the Company of evidence satisfactory to it, in the exercise of
its reasonable discretion, of the ownership and the loss, theft, destruction or
mutilation of this Warrant and, in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to the Company and, in the case of mutilation,
upon surrender and cancellation thereof, the Company will execute and deliver in
lieu thereof, without expense to the Holder, a new Warrant of like tenor dated
the date hereof.
 
8. Warrant Holder Not a Stockholder
 
The Holder of this Warrant, as such, shall not be entitled by reason of this
Warrant to any rights whatsoever as a stockholder of the Company, including but
not limited to voting rights.  No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
9. Registration Rights
 
The Holder shall have the registration rights with respect to its Warrant Shares
pari passu to the Investors named in that certain Securities Purchase Agreement,
dated as of ____, 2012, between such Investors and the Company.
 
10. Notices
 
Any notice provided for in this Warrant must be in writing and must be either
personally delivered, mailed by first class mail (postage prepaid and return
receipt requested), or sent by reputable overnight courier service (charges
prepaid) to the recipient at the address below indicated:
 
If to the Company:
 
DecisionPoint Systems, Inc.
8697 Research Drive
Irvine, CA 92618
 
Attention:  Mr. Nicholas R. Toms,
President and Chief Executive Officer
 
If to the Holder:
 
To the address of such Holder set forth on the books and records of the Company.
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Warrant will be deemed to have been given (a) if personally
delivered, upon such delivery, (b) if mailed, five days after deposit in the
U.S. mail, or (c) if sent by reputable overnight courier service, one business
day after such services acknowledges receipt of the notice.
 
11. Choice of Law
 
THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL PURPOSES BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ITS CONFLICTS OF LAW RULES.
 
12. Submission to Jurisdiction
 
EACH OF THE HOLDER AND THE COMPANY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, OR, IF
JURISDICTION IN SUCH COURT IS LACKING, THE SUPREME COURT OF THE STATE OF NEW
YORK, NEW YORK COUNTY, IN RESPECT OF ANY DISPUTE OR MATTER ARISING OUT OF OR
CONNECTED WITH THIS WARRANT.  EACH OF THE HOLDER AND THE COMPANY ALSO AGREE NOT
TO BRING ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS WARRANT IN
ANY OTHER COURT.  EACH OF THE PARTIES WAIVES ANY DEFENSE OF INCONVENIENT FORUM
TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND,
SURETY, OR OTHER SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT
THERETO.
 
13. Warrant Register
 
The Company shall register this Warrant, upon records to be maintained by the
Company for that purpose (the “Warrant Register”), in the name of the record
Holder hereof from time to time.  The Company may deem and treat the registered
Holder of this Warrant as the absolute owner hereof for the purpose of any
exercise hereof or any distribution to the Holder, and for all other purposes,
absent actual notice to the contrary.
 
 
 
5

--------------------------------------------------------------------------------

 
 
14. Miscellaneous.
 
(a) Remedies.  Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant.  The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.
 
(b) Successors and Assigns.  Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder.  The provisions of this Warrant are intended to be
for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.
 
(c) Amendment.  This Warrant and the obligations of the Company and the rights
of the Holder under this Warrant may be amended, waived, discharged or
terminated (either generally or in a particular instance, either retroactively
or prospectively and either for a specified period of time or indefinitely) with
the written consent of the Company and the Holder. This Warrant may not be
changed, waived, discharged or terminated orally but only by a signed statement
in writing.
 
(d) Severability.  Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 
[Remainder of page intentionally left blank]
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by a duly authorized officer, as of this 20th
day of December, 2012.
 
 

 
DECISIONPOINT SYSTEMS, INC.
         
 
By:
/s/ Nicholas R. Toms        Nicholas R. Toms      
President and Chief Executive Officer
         

 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT A
 
EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK


DECISIONPOINT SYSTEMS, INC.


The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of DecisionPoint Systems, Inc.,
a Delaware corporation (the “Company”), evidenced by Warrant to Purchase Common
Stock No. _______ (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.
 
1.           Form of Warrant Price.  The Holder intends that payment of the
Warrant Price shall be made as:
 
 
____________
a “Cash Exercise” with respect to _________________ Warrant Shares; and/or

 
 
____________
a “Cashless Exercise” with respect to _______________ Warrant Shares.

 
2.           Payment of Warrant Price. In the event that the Holder has elected
a Cash Exercise with respect to some or all of the Warrant Shares to be issued
pursuant hereto, the Holder shall pay the Warrant Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.
 
3.           Delivery of Warrant Shares.  The Company shall deliver to Holder,
or its designee or agent as specified below, __________ Warrant Shares in
accordance with the terms of the Warrant.  Delivery shall be made to Holder, or
for its benefit, to the following address:
 
_______________________
_______________________
_______________________
_______________________
 
4.           Fractional Shares.  In lieu of receipt of a fractional share of
Common Stock, the undersigned will receive a check representing payment
therefor.
 
Date: _______________ __, ______
 


   Name of Registered Holder
 
By:           
Name:
Title:
 
 
8

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
ASSIGNMENT FORM
 
DecisionPoint Systems, Inc.
 
8697 Research Drive
 
Irvine, CA 92618
 
Attention:  Mr. Nicholas R. Toms,
 
President and Chief Executive Officer
 


 
FOR VALUE
RECEIVED,                                                                                                            
hereby sells, assigns and transfers unto
 
(Please print assignee’s name, address and Social Security/Tax Identification
Number)
 
________________________________________________
 
________________________________________________
 
________________________________________________
 
the right to purchase shares of common stock, par value $0.001 per share, of
DecisionPoint Systems, Inc., a Delaware corporation (the “Company”), represented
by this Warrant to the extent of shares as to which such right is exercisable
and does hereby irrevocably constitute and appoint ____________________________,
Attorney, to transfer the same on the books of the Company with full power of
substitution in the premises.
 
Dated:                                                      
 
PRINT WARRANT HOLDER NAME
     
 
Name:
Title:
 
Witness:
 
 


 
 
 
9